78 N.Y.2d 928 (1991)
Rimfa England et al., Respondents,
v.
James Sanford, Appellant.
Court of Appeals of the State of New York.
Decided July 1, 1991.
Jesse T. Wilkins for appellant.
Richard S. McGowan for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, and certified question answered in the affirmative. The Appellate Division did not abuse its discretion as a matter of law in granting plaintiffs' motion for leave to amend their complaint. In the absence of such abuse, this Court has no power to review the grant of a discretionary remedy. Hence, the only remaining issue presented by the question certified is whether the Appellate Division had the power to grant the requested relief. We conclude that it had this power, and pass on no other issue.